OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                              AUSTIN




lionorable J. B. Bank8
county Judge
Pavker County
Weatherford, Teum
mar sir1




           Your requert ta   an                  8 dqartment   reada
ln part;




                            r OS the State OS Teru have
                              County Attorney or Criminal
                             Ill out 81’. Borden’s unex-
                      Colatulonero    Oourt le now in
                      niting     tU8 letter at the re-
     quest of the Cowt La the abrenoe of a Oeunty At-
     torney through vhom ve oan meet tlrFa quution.
     I right state hers that Parker County bar alvap
     dealgnated its Attorney a8 the County Attorney,
     but he hea alvsga handled the duties of’ a Matriot
     Attorney, ae we are not In any Distriot Attomey’r
     Dl8triot. n
Hcixwrrble J. B. Banka, pa@ 2


           ‘lie held in our Cplnlm Pp. O-3636, a copy of vhloh
la enoloaed herevlth,    thet a ohcnge ln th43 title oi county at-
torney to that of cr*imlml dlatriot    attorney under Senate Bill
312, Acts of the 47th Legislature,    does not ahAng the ~Overa,
duties &rid fumtlona of the offloer.
           Senate Bill 3l2, 47th Legislature of texaa, provides
that the oounty attorney of any oounty Fn thla State not ,em-
braoed ln or oom#tltutSng either a or-1       dlatriot attorney's
dlatrlot  or a district attorne  (8 dlatrlot and u&e&eln the duty
of representing the State in aL Oriml.n01 uattera arising ln
such oouuty devolves upon the oountr attorney   of such oounty,
EQht pet1tiOn the cOlwi*alone&a * court to deal(pute   the oifloe
of oounty   attorney              8L the offloe      of orlmlnel         dlatrlet   ltto&ney
o f lueh oounty.         It        apeoUloO11y provides            that”0 ayltg           g,e
PO   0r   th0   0fri00            8haii   not   ogard20   80   u    t0
affeot either the rights,                  dutiesI    Or emoluvmnta’o~ ;wh            ofiioe
or the lncllmbeIlt thereor.                . . .*
            Seotlon           2    of the Aot reada:
           ‘INTENTOF ACT. It ie not the intention of
     this Act to oreate any efiiicpe gr.zai8trlcti Attorney
     or any ottup Conatltutlonel    offloej.   but It is the
     lntent10n  of thl.8 Act mere4 to LuthoPUe 8 ohange
     lnthenameofanda          uatbm of th0 0iri00 0f
     County Attorney   and r e inouabent     thereof in tier-
     taln @ountiea, without otheruLae ~ha@.ng or at-
     footing the rights, dutlea 0# emolummta either of
     luoh OfilOe Or the inoumbent ~thO&ctOf     .”
            Artlole           2355, Vernon*a Anuotated Civil                  Statutes,   reedas
            “Tha Court shall have paver to fill vaoanoiea
     In the ofiloe of8 County Judge, County Clerk, Shw-
     lff, Couuty Attorpep, County Treasurer,     County Su&-
     veyor, CouutJrBid0 Iuapeotor, Aa8eaaw of faxes,
     Colleotor   of Taxes, Juatloea oi the Peace, Con-
     stables, and County Superlnteudent of Pub110 In-
     ltrriction.   su0h vaoaaoiea ahall b0 illlad by a
     majority vote of the wmbera of aaid Court p&e-
     sent and voting, and the person uhoaen ah011 hold
     offloe until th0 next; general eleotion.”
I




    Bonor8bls d. ~B. Banke, pege 3


              It la Our oplnlim that the vmuioy IJI the oiflea OS
    ariestnaldlat&lct attorney should be tilled by lo tla nof the
    commlaalonerat aourt, acting pursuant to Artlale 2355, sup&a.

                                           Very truly yours
                                      ATTOAIIEY WIBRAL OP TEL83


                                      Bj
                                                      Aaalatant

    En0108ure